 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    FOCALPOINT INTERNATIONAL, INC.,                          Case No. 2:18-cv-00236-APG-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                (Mot WD Atty – ECF No. 40)
      DOM RUBINO CONSULTING SERVICES,
10    INC., et al.
11                                        Defendants.
12          This matter is before the court on Lewis Roca Rothgerber, LLC’s Motion to Withdraw as
13   Counsel of Record for defendants and counter plaintiffs Dom Rubino Consulting Services, Inc.
14   and Bizstratplan, Inc., and third-party defendant Dominic Rubino (ECF No. 40). The motion
15   represents that the clients have failed to honor their financial obligations to the law firm despite
16   reasonable and repeated notices over a period of months that the firm would be forced to withdraw
17   if they did not do so. The attorneys of Lewis Roca Rothgerber, LLC therefore seek leave to
18   withdraw as counsel of record.
19          A corporation cannot appear except through counsel. See Rowland v. California Men’s
20   Colony, 506 U.S. 194, 201–02 (1993); Reading Int'l, Inc. v. Malulani Grp., Ltd., 814 F.3d 1046,
21   1053 (9th Cir. 2016). The Ninth Circuit has held that default judgment is an appropriate sanction
22   for a corporation’s failure to retain counsel for the duration of the litigation. United States v. High
23   Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993).
24          Having reviewed and considered the matter, and for good cause shown,
25          IT IS ORDERED:
26          1.      Lewis Roca Rothgerber=s Motion to Withdraw (ECF No. 40) is GRANTED.
27          2.      Third-party defendant Dominic Rubino shall have until November 16, 2018 in
28                  which to retain substitute counsel who shall make an appearance in accordance with
                                                           1
 1         the requirements of the Local Rules of Practice, or shall file a notice with the court

 2         that he will be appearing in this matter pro se.

 3   3.    Mr. Rubino’s failure to timely comply with this order by either obtaining substitute

 4         counsel or filing a notice that he will be appearing in this matter pro se may result

 5         in the imposition of sanctions, which may include a recommendation to the District

 6         Judge for default judgment.

 7   4.    As a corporation cannot appear except through counsel,           defendants/counter-

 8         plaintiffs Dom Rubino Consulting Services, Inc. and Bizstratplan, Inc. shall have

 9         until November 16, 2018 in which to retain substitute counsel who shall make an

10         appearance in accordance with the requirements of the Local Rules of Practice.

11   5.    Defendants/counter-plaintiffs Dom Rubino Consulting Services, Inc. and

12         Bizstratplan, Inc.’s failure to timely comply with this order by obtaining substitute

13         counsel may result in the imposition of sanctions, which may include a

14         recommendation to the District Judge that default judgment be entered against them

15   6.    The Clerk of the Court shall serve the affected parties with a copy of this order at

16         their last known addresses:

17         Dom Rubino Consulting Services, Inc.
           126 Granville Street
18         New Westminster, BC V3L 2E6, Canada
19         Bizstratplan, Inc.
           126 Granville Street
20         New Westminster, BC V3L 2E6, Canada
21         Dominic Rubino
           126 Granville Street
22         New Westminster, BC V3L 2E6, Canada
23   DATED this 17th day of October 2018.
24

25
                                                  PEGGY A. LEEN
26                                                UNITED STATES MAGISTRATE JUDGE
27

28
                                             2
